DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin McKinley on 01/24/2022.


IN THE CLAIMS:

Amend claims 16, 32 and 34, as followings:

Claim 16. (Currently Amended) A shoe with an upper that is at least partially rendered impermeable, comprising:
a sole;
an insole;
a region providing a waterproof seal of said insole to said sole; and
the upper assembly including: 
a breathable lining, 
a breathable upper, and
a layer that is waterproof and not permeable to vapor, 

wherein the layer is fixed hermetically below the insole, 
wherein said upper assembly is associated with said insole, and
wherein the layer is interposed between at least a part of the breathable lining and the 
breathable upper.

Claim 32. (Currently Amended) A shoe with an upper that is at least partially rendered impermeable,
comprising: a sole; an insole; 
an upper assembly, said upper assembly comprising 
, wherein the layer is fixed hermetically below the insole, 
wherein said upper assembly is associated with said insole, and
wherein the layer is interposed between at least a part of the breathable lining and the 
breathable upper;

a region providing a waterproof seal of said insole to said sole,
wherein said layer that is waterproof and not permeable to vapor is extended between the upper and the lining so as to form a band.

Claim 34. (Currently Amended) A shoe with an upper that is tat least partially rendered impermeable, comprising: a sole; an insole;
an upper assembly, said upper assembly including a breathable lining, a breathable upper, andwherein the layer is fixed hermetically below the insole, wherein said upper assembly is associated with said insole, and
wherein the layer is interposed between at least a part of the breathable lining and the 
breathable upper
and 
a region providing a waterproof seal of said insole to said sole,
wherein said laver that is waterproof and not permeable to vapor is composed of a laver
of polyurethane adhesive and a layer of material that is waterproof.

	Claims 16-34 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732